1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
9
10    SCOTT JOHNSON,                       Case No. 2:18‐cv‐00395‐JAM‐JDP

11              Plaintiff,
                                           ORDER TO EXTEND DATE FOR FILING
12      v.                                 DISPOSITIONAL DOCUMENTS BY 30 DAYS

13    STARBUCKS CORPORATION, a
      Washington Corporation; and
14    Does 1‐10,

15              Defendants .

16
             Having read the stipulation of the parties, and for good cause shown, the
17
     Court hereby GRANTS the request. The deadline to file a Dispositional documents
18
     shall be extended up to and including to May 24, 2021.
19
20
     IT IS SO ORDERED.
21
22
     DATED: April 27, 2021                       /s/ John A. Mendez
23
                                                 THE HONORABLE JOHN A. MENDEZ
24
                                                 UNITED STATES DISTRICT COURT JUDGE
25
26
27
28

                                             1
     Order                                                    2:18‐cv‐00395‐JAM‐JDP
